DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered. 
Response to Arguments
Applicant’s arguments filed 02/16/2022 have been considered but they are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (US 2020/0177960 A1 – hereinafter Rakshit), Kozloski et al. (US 2016/0371992 A1 – hereinafter Kozloski), Ryu (US 2012/0017239 A1 – hereinafter Ryu), and Janakiraman et al. (US 2019/0186779 A1 – hereinafter Janakiraman).
Regarding claim 1, Rakshit discloses a system, comprising: a processor ([0052]-[0053] – processor(s) 501); and a memory ([0052]-[0053] – memory 502) that stores executable instructions ([0053] – program instructions stored in storage 505 and memory 502) that, when executed by the processor ([0053] – executed by processor(s) 501), cause the processor to: compare media data related to a step of a video procedure for a task with a category dictionary to determine a category for the step of the video procedure ([0013]; [0029]-[0036] – comparing what are detected in the video, e.g. a person, articles of clothing a person is earing, furniture, etc., with a category dictionary to determine a classification, e.g. a smart television via labeling as further described in at least [0033]); link, based on the category for the step of the video procedure, the step of the video procedure with at least a portion of a second video procedure to generate a hypervideo that comprises a sub-task for the task, wherein the hypervideo is a video stream that comprises one or more interactive hypermedia elements associated with the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information”, and linking the related video content into a hypervideo); and display the hypervideo ([0040] – displaying the hypervideo, e.g. a video comprising the link) via a visual display of a wearable device ([0057]).
Rakshit does not disclose the task as an industrial task; the sub-task as industrial sub-task for the industrial task; the category dictionary comprises a mapping of keywords to a plurality of categories; and the visual display as a head-mounted visual display.
Kozloski discloses media data related to a step of a video procedure for an industrial task ([0034]; [0045] – instructional videos that illustrate how to use a socket wrench to remove lug nuts), and generating a video that comprises an industrial sub-task for the industrial task ([0034]; [0045]-[0046] – related instructional videos that illustrate how to perform one or more sub-procedures found within a particular procedure).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kozloski into the system taught by Rakshit to diversify the categories of the media data that serves different types of user’s need to learn.
Rakshit and Kozloski do not disclose the category dictionary comprises a mapping of keywords to a plurality of categories; and the visual display as a head-mounted visual display.
Ryu discloses a system ([0083] – a computer), comprising: a processor ([0083] -a processor to execute program instructions stored in one or more non-transient computer-readable storage media); and a memory that stores executable instructions that, when executed by the processor, cause the processor ([0083] - one or more non-transient computer-readable storage media storing program instructions to be executed by the processor) to: compare media data with a category dictionary to determine a category of the video, wherein the category dictionary comprises a mapping of keywords to a plurality of categories ([0018]; [0077]-[0079]; Fig. 9 – an object name dictionary mapping keywords that describe the objects to a plurality of categories, which represent the object names – the category of the video is categorized according to objects appearing the video, which is determined by comparing media data, e.g. the keywords with object names in the dictionary).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ryu into the system taught by Rakshit and Kozloski to efficiently determine the category of the step of the video procedure because using such a category dictionary and mapping of keywords to a plurality of categories are easy to upgrade and expand, e.g. simply by adding more keywords and corresponding categories.
Rakshit, Kozloski, and Ryu do not disclose the visual display as a head-mounted visual display.
Janakiraman discloses a head-mounted visual display of a wearable device ([0054]; [0072]).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a head-mounted visual display taught by Janakiraman to display the video contents in the system taught by Rakshit, Kozloski, and Ryu so that the system can provide better performance in fields that a virtual reality playback environment is helpful, e.g. construction projects, etc.
Regarding claim 2, Rakshit also discloses the executable instructions cause the processor to: generate first metadata for the video procedure based on the category for the step of the video procedure ([0030] – determining capabilities associated with the classification, information associated with the identified object, etc.); and link the step of the video procedure with at least the portion of the second video procedure based on second metadata for the second video procedure ([0030] – linking the video with related video based on a match between the metadata and the descriptive information of the related video).
Regarding claim 3, Rakshit also discloses the executable instructions cause the processor to: segment the video procedure to generate a segmented portion of the video procedure that is associated with the step of the video procedure ([0036] – generating a segment of the video); and determine the media data based on an object detection process associated with the segmented portion of the video procedure ([0029]-[0036] – recognizing and comparing objects detected in the segment).
Regarding claim 4, Rakshit also discloses the executable instructions cause the processor to: link, based on the category for the step of the video procedure, the step of the video procedure with a document associated with the step for the industrial task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information” or installation document, and linking the related video content into a hypervideo); and display data related to the document as an interactive hypermedia element of the hypervideo via the visual display of the wearable device ([0040]; Figs. 4A-4B). In view of a combination with Janakiraman above, the visual display is a head-mounted visual display.
Regarding claim 5, Rakshit also discloses the executable instructions cause the processor to: link, based on the category for the step of the video procedure, the step of the video procedure with an audio recording associated with the step for the industrial task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Kozloski discussed in claim 1 above, the task as the industrial task); and present the audio recording as an interactive hypermedia element of the hypervideo via a speaker of the wearable device ([0040] – presenting the related content when the link is selected, as sound as further described in at least [0019]).
Regarding claim 6, see the teachings of Rakshit, Kozloski, Ryu, and Janakiraman as discussed in claim 1 above, in which Rakshit also discloses the executable instructions cause the processor to: link, based on the category for the step of the video procedure, the step of the video procedure with data for the step for the industrial task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Kozloski discussed in claim 1 above, the task as the industrial task); and display the data as an interactive hypermedia element of the hypervideo via the head-mounted visual display of the wearable device ([0040] – presenting the related content when the link is selected, as sound as further described in at least [0019] – in view of a combination with Janakiraman above, the visual display is a head-mounted visual display).
Janakiraman also discloses displaying data as historical data associated with a work history ([0061] – displaying a checklist of completed tasks).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Janakiraman above into the system as proposed in the combination discussed in claim 1 to allow users to easily keep track of completed task.
Claim 8 is rejected for the same reason as discussed in claim 1 above.
Claim 9 is rejected for the same reason as discussed in claim 2 above.
Claim 10 is rejected for the same reason as discussed in claim 3 above.
Claim 11 is rejected for the same reason as discussed in claim 4 above.
Claim 12 is rejected for the same reason as discussed in claim 5 above.
Claim 13 is rejected for the same reason as discussed in claim 6 above.
Claim 15 is rejected for the same reason as discussed in claim 1 above in view of Rakshit also discloses a computer product comprising at least one non-transitory computer-readable storage medium ([0052]-[0053] – memory 502 or storage 505)  having program instructions embodied thereon ([0053] – program instructions stored in storage 505 and memory 502), the program instructions executable by a processor to cause the processor to perform the recited operations ([0053] – executed by processor(s) 501).
Claim 16 is rejected for the same reason as discussed in claim 2 above.
Claim 17 is rejected for the same reason as discussed in claim 3 above.
Claim 18 is rejected for the same reason as discussed in claim 4 above.
Claim 19 is rejected for the same reason as discussed in claim 5 above.
Claim 20 is rejected for the same reason as discussed in claim 6 above.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit, Kozloski, Ryu, and Janakiraman as applied to claims 1-6, 8-13, and 15-20 above, and further in view of Bell et al. (US 2016/0028895 A1 – hereinafter Bell).
Regarding claim 7, see the teachings of Rakshit, Kozloski, Ryu, and Janakiraman as discussed in claim 1 above. Rakshit, Kozloski, Ryu, and Janakiraman do not disclose the executable instructions cause the processor to: initiate, based on the category for the step of the video procedure, a video conference between the wearable device and a computing device associated with an on-demand expert.
Bell discloses executable instructions cause a processor to: initiate, based on a determined topic ([0026] – identifying a topic), a video conference between a wearable device and a computing device associated with an on-demand expert ([0027]-[0029] – determining an expert based on the determined topic and initiating a conference call).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bell into the system taught by Rakshit, Kozloski, Ryu, and Janakiraman to help the user in solving a particular problem as he or she needs help.
Claim 14 is rejected for the same reason as discussed in claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484